Title: The Pennsylvania Convention: Instructions to Its Delegates in Congress, [26] July 1776
From: Pennsylvania Convention
To: 


Gentlemen
In Convention, Philadelphia July [26] 1776.
This Convention confiding in your Wisdom and Virtue, has, by the Authority of the People, chosen and appointed you to represent the Free State of Pennsylvania in the Congress of the United States of America, and authorized you, or a Majority of such of you as shall at any time be present to Vote, for and in the Name of this State, in all and every Question there to be decided; And this Convention apprehend it to be a Duty which they owe the Public to give you the following general directions for your conduct, confident that you will at all times pay the utmost attention to the Instructions of your Constituents.
The immense and irreparable injury which a free Country may sustain by, and the very great Inconveniencies which always arise from a delay of its Councils, induce us in the first place, strictly to enjoin and require you to give not only a constant, but, a punctual Attendance in Congress.
The present Necessity of a vigorous exertion of the united force of the Free States of America, against our British Enemies, is the most important object of your immediate regard, and points out the Necessity of cultivating and strengthening, by every means in your power, the present happy Union of these States, untill such a just, equal and perpetual Confederation can be agreed upon and finally effected, as will be the most likely to secure to each the perfect direction of its own internal police, in the forming of which Confederation you are to give your utmost assistance.
We recommend to you to use your utmost power and influence in Congress, to have a due Attention paid to the establishing and maintaining a respectable Naval Force: As such a Force is absolutely necessary to every trading Nation, and is the least expensive or dangerous to the Liberties of Mankind.
With respect to the forming of Treaties with foreign powers, it is necessary only to say, That we strictly charge and enjoin you, not to agree to, or enter into any treaty of Commerce or Alliance with Great Britain, or any other foreign power, but (on the part of America) as Free and independent States, and that whenever Great Britain shall acknowledge these States free and independent, you are hereby authorized, in conjunction with the Delegates of the other united States, to treat with her concerning peace, Amity and Commerce on just and equal terms.
Extract from the MinutesJohn Morris Jr Secretary
 
Notation: Convention Instructions to Delegates in Congress.
